UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1755


CLAYLAND FARM ENTERPRISES, LLC,

                Plaintiff – Appellant,

           v.

TALBOT COUNTY, MARYLAND; TALBOT COUNTY PLANNING & ZONING
COMMISSION; TALBOT COUNTY DEPARTMENT OF PUBLIC WORKS
ADVISORY BOARD; THOMAS HUGHES, in his individual and
official capacity; MICHAEL SULLIVAN, in his individual and
official capacity; JOHN WOLFE, in his individual and
official capacity; JACK FISCHER, in his individual and
official capacity; MARYLAND DEPARTMENT OF PLANNING,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cv-03412-JFM)


Argued:   September 23, 2016             Decided:   December 2, 2016


Before TRAXLER, SHEDD, and FLOYD, Circuit Judges.


Reversed by unpublished opinion. Judge Shedd wrote the opinion,
in which Judge Traxler joined.     Judge Floyd wrote an opinion
concurring in part and dissenting in part.


ARGUED: Mark Frederick Gabler, RICH AND HENDERSON, P.C.,
Annapolis, Maryland, for Appellant. Paul J. Cucuzzella, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;
Victoria  M.   Shearer,  KARPINSKI, COLARESI  &   KARP,  P.A.,
Baltimore, Maryland, for Appellees. ON BRIEF: Warren K. Rich,
Aminah Famili, RICH AND HENDERSON, P.C., Annapolis, Maryland,
for Appellant.   Brian E. Frosh, Attorney General of Maryland,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee Maryland Department of Planning.


Unpublished opinions are not binding precedent in this circuit.




                                2
SHEDD, Circuit Judge:


       Clayland Farm Enterprises, LLC appeals the district court’s

order dismissing its claims against Talbot County, Maryland, and

other defendants for lack of ripeness. Because Clayland Farm’s

claims are ripe, we reverse.

                                            I.

       Clayland       Farm   is   a   106   acre   property   located    in   Talbot

County, Maryland. At all relevant times, Clayland Farm has been

zoned as a “Village Center,” which is generally the “preferred

location”        in    rural      areas     for    “single    and     multi-family

residential development.” J.A. 15–16. 1

       The owners of Clayland Farm cannot pursue their land use

goals, however, because of three Talbot County ordinances, two

that are moratoriums on development, and one that limits sewer

availability. Bill Nos. 1214 and 1257, enacted in 2012 and 2014,

have       indefinitely      prohibited     certain   types   of    development   in

areas zoned as Village Centers, including Clayland Farm. The

moratoriums prohibit owners from seeking or obtaining approval

to subdivide their property. They also impose more restrictive

zoning density rules by prohibiting subdivision of properties



       1
       Because we are reviewing a motion to dismiss, we describe
the facts as alleged in Clayland Farm’s complaint. See Aziz v.
Alcolac, Inc., 658 F.3d 388, 390 (4th Cir. 2011).



                                            3
zoned as “Village Centers” into more than two lots. The affected

property owners, including Clayland Farm, have no ability to

seek a variance from, or a waiver to, the moratoriums and are

otherwise unable to challenge them outside of court.

       The third challenged ordinance established a classification

method that determines the availability, if any, and type of

sewer system for a property. The Talbot County Council adopted

Bill    No.      1229    in   2012,     pursuant      to    the    Maryland    Sustainable

Growth and Agricultural Preservation Act of 2012 that required

each county to map existing property and designate it in one of

seven      “tiers.”      A    property’s       tier       designation    determines          the

property’s allowed type of subdivision and allowed wastewater

treatment        system.      J.A.     26.   Talbot       County   placed     all    but    six

acres of Clayland Farm in Tier IV, which is property intended

for natural resources protection and without sewer access. The

County took        this       action    even   though       Clayland    Farm    had       sewer

access prior to this new designation and despite the advice of

the    Maryland         Department      of   Planning, 2      which     informed          Talbot

County      in     a    private       letter       that     Clayland    Farm        had    been




       2
       The Maryland Department of Planning is a state agency that
serves as “an advisory, consultative, and coordinating agency”
on a variety of issues related to land use and planning. See Md.
Code Ann., State Fin. & Proc. § § 5-201, 5-302.



                                               4
improperly designated as a Tier IV area. Talbot County did not

take any action in response to the department’s advice. 3

      In response to these ordinances, Clayland Farm filed suit

in state court against Talbot County, various county officials,

and   the    Maryland     Department        of   Planning.   Clayland      Farm’s

complaint asserted seven claims, arising under state and federal

law. Counts I–III assert federal claims against Talbot County

for violations of Clayland Farm’s Fifth and Fourteenth Amendment

rights    under    the   United   States     Constitution,    pursuant     to   42

U.S.C. § 1983. Count I asserts a regulatory takings claim that

the moratorium is facially unconstitutional. Count II alleges

that Talbot County deprived Clayland Farm of their procedural

due process rights by enacting the moratoriums with no post-

deprivation remedies, and Count III alleges that Talbot County

deprived Clayland Farm of its substantive due process rights by

enacting the ordinances.

      Count IV asserts a § 1983 conspiracy claim against Talbot

County and its officials for violating Clayland Farm’s Fifth and

Fourteenth    Amendment      rights.    Counts     V   and   VI   assert    state

declaratory       judgment   claims    against     various   defendants,        and




      3Had the Maryland Department of Planning sent a formal,
rather than informal, letter, Talbot County would have been
required to hold a public hearing on this issue.



                                        5
Count VII seeks injunctive relief against various defendants to

enjoin the violations alleged in the other counts.

       Talbot County removed the case and then moved to dismiss.

The district court granted the motion “on the ground that the

issues    raised       by   [Clayland    Farm]    are   not     yet   ripe   for

adjudication. It is beyond the province and competence of this

court to make zoning decisions . . . . The record does not

suggest that the Talbot County Council has yet denied any of

[Clayland Farm’s] constitutional rights.” J.A. 72. Clayland Farm

timely appealed.

                                        II.

       We review de novo the district court’s grant of a motion to

dismiss, Lebron v. Rumsfeld, 670 F.3d 540, 547 (4th Cir. 2012),

accepting the facts as alleged in Clayland Farm’s complaint. See

Aziz, 658 F.3d at 390. For the following reasons, we reverse the

district court’s dismissal of Clayland Farm’s complaint because

all of these claims are ripe.

       Ripeness is a justiciability doctrine intended to prevent

the    courts   from    entangling   themselves    in   premature     disputes.

See,    e.g.,   National     Park   Hospitality    Ass’n   v.   Department    of

Interior, 538 U.S. 803, 807–08 (2003). “The ripeness doctrine is

drawn both from Article III limitations on judicial power and

from prudential reasons for refusing to exercise jurisdiction.”

Id. (internal quotations and citations omitted). A claim should

                                         6
be dismissed for lack of ripeness if the plaintiff has not yet

suffered       injury     and   any    future       impact          “remains        wholly

speculative.” Gasner v. Bd. of Supervisors, 103 F.3d 351, 361

(4th Cir. 1996). In determining ripeness, “[a] case is fit for

judicial decision when the issues are purely legal and when the

action    in   controversy      is   final    and   not       dependent       on   future

uncertainties.” Miller v. Brown, 462 F.3d 312, 319 (4th Cir.

2006)    (internal       citation    omitted).      We    now       address    Clayland

Farm’s claims under this standard.

     Count I is a facial challenge to the moratoriums and is

thus clearly ripe. See Complaint at 27, J.A. 34 (“Talbot County

has deprived and continues to deprive [Clayland Farm] of its

Fourteenth      Amendment    rights    by    enacting     and       perpetuating       the

Village    Growth        Moratorium,     an    illegal,             illegitimate      and

inequitable       regulatory    taking.”)      (emphasis        added);       see    also

Appellant’s Br. at 22–28. 4 When an ordinance on its face is

alleged to have effected a taking, as in Count I, the claim

accrues    when    the    ordinance    interferes        in     a    clear,    concrete

fashion with the property’s primary use. National Advertising

Co. v. City of Raleigh, 947 F.2d 1158, 1163 (4th Cir. 1991).

     4 Clayland Farm also made this point clear at oral argument.
Oral Argument at 3:45, Clayland Farm Enterprises, LLC v. Talbot
County,   Maryland   et   al.   (No.   15-1755),   available   at
http://www.ca4.uscourts.gov/oral-argument/listen-to-oral-
arguments (“These are facial challenges.”).



                                         7
Facial takings challenges to a regulation are “generally ripe

the moment the challenged regulation or ordinance is passed . .

. .” Suitum v. Tahoe Regional Planning Agency, 520 U.S. 725,

736, n. 10 (1997). 5

     Clayland Farm suffered concrete and certain injury as soon

as   the    moratoriums    were   enacted;   the     ordinances     prohibit

Clayland Farm from subdividing more than one additional lot from

its property and from developing more than one dwelling unit on

the lot, which had previously been allowed. The possibility that

Talbot County may enact future zoning or planning ordinances

that affect Clayland Farm’s ability to develop its property does

not call into question the finality of the three ordinances that

currently    restrict     Clayland   Farm.   Thus,    Count   I’s    facial

challenge is ripe. 6



     5 Speaking to Count I, Talbot County admitted that “[t]o the
extent it’s a facial challenge, the district court would have
jurisdiction to address it because it’s ripe.” Oral Argument at
20:52, Clayland Farm Enterprises, LLC v. Talbot County, Maryland
et al. ( No. 15-1755), available at http://www.ca4.uscourts.gov/
oral-argument/listen-to-oral-arguments (emphasis added).
     6  Talbot   County   argues   that  Clayland   Farm’s   just
compensation claim is not ripe because Clayland Farm did not
pursue the state remedy of inverse condemnation. However, the
state-litigation requirement for takings claims “does not apply
to facial challenges to the validity of a state regulation.” See
Holliday Amusement Co. v. South Carolina, 493 F.3d 404, 407 (4th
Cir. 2007). As to any as-applied just compensation claim for an
otherwise valid regulatory taking, Clayland Farm has satisfied
the state-litigation requirement by filing this action in state
court; Maryland    does  not   have   a  separate  statutory   or
(Continued)
                                     8
       For   Count   II,    Clayland    Farm   asserts    a   procedural    due

process claim, asserting that the enactment of an indefinite

moratorium      without     any     post-deprivation      remedies    facially

“violates the Fourteenth Amendment of the U.S. Constitution.”

J.A. 37. Because Clayland Farm claims a concrete injury and has

been provided no means to address that injury, Count II is ripe.

See Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (fundamental

requirement of procedural due process is the opportunity to be

heard at a meaningful time and in a meaningful manner); see also

Doe v. Virginia Dep’t of State Police, 713 F.3d 745, 758–59 (4th

Cir.   2013).    Count     III    asserts   that   the   moratorium   and   the

designation of the Clayland Farm property as Tier IV property

were so arbitrary that they facially violate the Constitutional

guarantee of substantive due process. See, e.g., Beacon Hill

Farm Assoc. v. Loudoun County Bd. of Sup’rs, 875 F.2d 1081,

1084–85 (4th Cir. 1989) (substantive due process requires that




administrative inverse condemnation remedy to challenge an
alleged regulatory taking of property. See, e.g., Duke Street
Ltd. P’ship v. Board of Cnty. Comm’rs of Calvert Cnty., 684 A.2d
40,   49  (Md.  Ct.   Spec.  App.   1996).  Thus,   any  claimed
noncompliance with the state-litigation requirement would be
excused because it was the County’s removal of the case that
prevented the state court from addressing Clayland Farm’s
‘inverse condemnation’ type claim contained in this case. See
Sansotta v. Town of Nags Head, 724 F.3d 533, 544 (4th Cir.
2013).



                                        9
regulation cannot be clearly arbitrary and without substantial

relationship to general welfare). Count III is therefore ripe.

        Count    IV,       which    alleges          a    conspiracy         to     commit      the

constitutional violations in Counts I-III, is ripe for the same

reason the events supporting those counts are ripe. While it may

not be necessary that the object of the alleged conspiracy has

been achieved for the claim to be ripe, the claim certainly is

ripe when the object of such conspiracy, here, the enactment of

the ordinances, has been accomplished.

     Finally, Counts V, VI, and VII are ripe because they allege

state    law    violations         or    seek       injunctive        relief      based    on   the

enactment       of   the    three       ordinances.           While    the     district      court

found the claims were not ripe because Talbot County had “not

yet reached any final decision,” J.A. 72, Clayland Farm suffered

concrete injury when the three ordinances were enacted, even if

the ordinances may later be modified.

                                               III.

     We    therefore         reverse          the    district     court’s         dismissal     of

Clayland       Farm’s      claims       for    lack      of   ripeness       and    remand      for

further proceedings.

                                                                                          REVERSED




                                                10
FLOYD, Circuit Judge, concurring in part and dissenting in part:


     I   agree    with       the   majority’s    conclusion    that   Counts    III

through VII of Clayland Farm’s complaint are all ripe--as is

Count I to the extent that it contests the validity of Talbot

County’s   alleged      taking.        Nonetheless,     because   Clayland     Farm

failed to exhaust available state remedies, I would hold that

Counts I and II are unripe to the extent that they seek a just

compensation remedy.           I respectfully dissent from the majority’s

contrary conclusion as to these counts.

                                         I.

                                         A.

     The   Fifth        Amendment       prohibits      takings    without      just

compensation and takings for non-public use. 1                 I read Count I as

presenting both a claim contesting the validity of an allegedly

non-public use taking and, in the alternative, a claim for just

compensation.         See J.A. 34–35 (seeking to enjoin the contested

regulations      on    the    theory   that     they   “bear   [no]   substantial

relationship to any legitimate police power,” but also seeking

compensatory damages for an alleged taking done “without just

compensation”).




     1 The Fifth Amendment of the U.S. Constitution provides:
“[N]or shall private property be taken for public use, without
just compensation.” U.S. Const. amend. V.


                                         11
       With     respect      to    federal      just      compensation           claims,     the

Supreme    Court       has   instructed        that     “if    a     State       provides     an

adequate procedure for seeking just compensation, the property

owner cannot claim a violation of the Just Compensation Clause

until     it     has    used       the    procedure        and       been        denied     just

compensation.”            Williamson          Cty.     Reg’l       Planning        Comm’n     v.

Hamilton Bank of Johnson City, 473 U.S. 172, 195 (1985).                                    This

exhaustion requirement makes sense.                       “The Fifth Amendment does

not    proscribe       the   taking      of    property;       it     proscribes          taking

without just compensation,” id. at 194, and so an adequate state

remedy for a public use taking eliminates the possibility of a

Fifth Amendment violation.

       Recognizing       this     point,      we   have    held      that    when    a     state

“opens its courts to inverse condemnation claims arising from

regulatory       takings,”         and   a     plaintiff       fails        to     seek     just

compensation      through         such   procedures,       the      plaintiff       “has     not

satisfied [the exhaustion] requirement.”                       Holliday Amusement Co.

of Charleston, Inc. v. South Carolina, 493 F.3d 404, 407 (4th

Cir.    2007)     (discussing        Williamson        Cty., 473 U.S.       at    195).

Maryland       has,    without     question,         opened    its    courts       for     state

inverse condemnation claims.                  See, e.g., Litz v. Md. Dep’t of

Env’t, 131 A.3d 923, 930-31 (Md. 2016).                          Nonetheless, Clayland

Farm failed to advance such a claim in its complaint.                                As such,

Count I’s federal just compensation claim is clearly unripe.

                                              12
                                            B.

      The   majority       holds    otherwise,         based     on    a   misreading        of

precedent.        It does so by first announcing that “Count I is a

facial challenge.”          Maj. Op. at 7.             Then, in response to Talbot

County’s     exhaustion          argument     against      Clayland          Farm’s        just

compensation claim, the majority cites Holliday Amusement for

the   proposition         that     “the     state-litigation           requirement          for

takings     claims      ‘does    not   apply      to    facial    challenges          to   the

validity     of    a    state    regulation.’”           Id.     at    8     n.6   (quoting

Holliday Amusement, 493 F.3d at 407).                     This statement, although

true, is irrelevant.             It offers no suggestion whatsoever that a

facial claim seeking just compensation for a valid taking--as

opposed to a facial claim challenging the validity of a taking--

is excused from the exhaustion requirement.

      Thus, in my view, even if Count I states a facial just

compensation claim, its facial nature would not exempt it from

the exhaustion requirement.               This view finds extensive support

in the case law, both within and outside this Circuit.                                     See,

e.g., Wilkins v. Daniels, 744 F.3d 409, 417–18 (6th Cir. 2014)

(“With respect to just-compensation challenges, while Williamson

County’s first requirement may not apply to facial challenges,

its   second       requirement--that             plaintiffs           must     seek        just

compensation           through      state        procedures--does.”            (citations

omitted)); Alto Eldorado P’ship v. Cty. of Santa Fe, 634 F.3d
13
1170,    1176-77    (10th     Cir.       2011)       (“Courts    considering         claims

alleging a . . . taking without just compensation, even when

characterized       as     facial      claims,        have      applied       the    second

Williamson County requirement [of exhaustion.]” (citing Equity

Lifestyle Props., Inc. v. Cty. of San Luis Obispo, 548 F.3d
1184, 1190 & n.13 (9th Cir. 2008); Holliday Amusement, 493 F.3d

at 407; Cty. Concrete Corp. v. Twp. of Roxbury, 442 F.3d 159,

168 (3d Cir. 2006))).

     Indeed,       there    is    good     reason       to     treat     facial      claims

challenging the validity of a taking and facial claims for just

compensation     differently        in    the     exhaustion          context.       It   is

sensible    to   exempt     the     former       category       from    any     exhaustion

requirement, because “no amount of compensation would render the

taking     constitutional         [when]        it     was      in     excess       of    the

government’s       authority      to      take       private         property.”          Alto

Eldorado, 634 F.3d at 1176 n.3.                 In contrast, this justification

does not apply to the latter category, because a state remedy

can obviate the need for a facial, federal just compensation

claim in the same way that it can obviate the need for an as-

applied one.        Thus, it is entirely proper to require Clayland

Farm to exhaust its state remedies before allowing it to proceed

with its federal just compensation claim--regardless of whether

the claim is labeled facial or as-applied.



                                           14
                                        C.

       The majority attempts to further side-step the exhaustion

requirement by asserting that if it does apply, Talbot County

has waived its right to invoke it by removing this case to

federal court.         According to the majority, Clayland Farm did

what it needed to do by filing its complaint in state court.

Therefore, “any claimed noncompliance with the state-litigation

requirement would be excused because it was the County’s removal

of    the   case   that    prevented    the   state   court   from   addressing

Clayland Farm’s ‘inverse condemnation’ type claim contained in

this case.”        Maj. Op. at 8 n.6 (citing Sansotta v. Town of Nags

Head, 724 F.3d 533, 544 (4th Cir. 2013)).

       With respect to my colleagues in the majority, the waiver

principle that we recognized in Sansotta is inapplicable here.

In Sansotta, we waived the exhaustion requirement following the

removal of a suit that alleged both a state inverse condemnation

claim and a federal just compensation claim. 724 F.3d at 544-

47.    We reasoned that because the filing of such joint suits in

state court was “exactly what San Remo Hotel[, L.P. v. City &

Cty. of San Francisco, Cal., 545 U.S. 323 (2005)] permits,” we

would be “judicially condon[ing] manipulation of litigation” if

we    subjected     such   suits   to   the   exhaustion   requirement    post-

removal.     Sansotta, 724 F.3d at 544-45.



                                        15
      The      complaint   in   this     case,    however,        falls     outside       the

scope   of      Sansotta’s     waiver    reasoning.          It     alleges      no     state

inverse condemnation claim, and is thus not the type of joint

suit authorized by San Remo Hotel.                     Whereas the plaintiff in

Sansotta alleged a state inverse condemnation claim that could

have obviated the need for a court (federal or state) to reach

its federal just compensation claim, Clayland Farm failed to do

so.     Thus, Clayland Farm’s federal just compensation claim is

just as unripe in federal court as it was in state court, and so

Clayland Farm should not be entitled to a waiver defense.

                                          D.

      Although I conclude that the just compensation claim of

Count      I    is   unripe,    I   agree       with   the     majority          that     the

alternative claim in Count I--a public use claim contesting the

alleged        taking’s    facial   validity--is            ripe.         See     Holliday

Amusement, 493 F.3d at 407 (“[T]he state procedures requirement

does not apply to facial challenges to the validity of a state

regulation.” (citations omitted)).

      As       explained   above,       there    is    no     need     to       attach     an

exhaustion requirement to a claim that a taking was not for

public use, because no amount of state compensation can cure the

illegality of such a taking.               With this understanding in mind,

at least three circuits have classified a public use claim as

ripe even while classifying an adjoined just compensation claim

                                          16
as unripe for failure to exhaust.                     See Carole Media LLC v. N.J.

Transit Corp., 550 F.3d 302, 308 n.3 (3d Cir. 2008); Rumber v.

District of Columbia, 487 F.3d 941, 943–45 (D.C. Cir. 2007);

Montgomery v. Carter Cty., Tenn., 226 F.3d 758, 768 (6th Cir.

2000).      I would follow these courts’ approach here. 2

                                           II.

       Next, I would dispose of Clayland Farm’s two due process

claims      in   a   manner     similar    to    my    recommended   disposition   of

Count I.

                                            A.

       To elaborate, the substantive due process claim in Count

III is analogous to the public use claim in Count I, in that

both       contest    the      validity    of    Talbot     County’s    regulations.

Therefore, the former is exempt from the exhaustion requirement

to the same extent that the latter is.                       See Kurtz v. Verizon

N.Y., Inc., 758 F.3d 506, 514 (2d Cir. 2014) (“Substantive due

process      claims       of   arbitrary   and    capricious    conduct,      however,

require      only     a    showing   of    finality--there      is     no   exhaustion

requirement.” (citations omitted)).                     As such, I agree with the

       2
       Although the typical remedy for a non-public use taking is
an injunction, Kelo v. City of New London, 545 U.S. 469, 475-76
(2005), I would also approve compensatory relief designed to
remedy any past injuries resulting from such a taking.        See
Theodorou v. Measel, 53 F. App’x 640, 642 (3d Cir. 2002)
(affirming award of compensatory damages for property damage and
emotional distress flowing from a township’s completed private
taking).


                                            17
majority that Count III is ripe, notwithstanding Clayland Farm’s

failure to exhaust its state remedies.

                                            B.

     In contrast, I would hold that the procedural due process

claim in Count II is unripe.

     Indeed,       I     am    “persuaded     by    those    courts      holding       that

Williamson        County”--including          its      exhaustion        requirement--

“applies to due process claims arising from the same nucleus of

facts as a takings claim.”                 Kurtz, 758 F.3d at 515–16 (citing,

inter alia, B. Willis, C.P.A., Inc. v. BNSF Ry. Corp., 531 F.3d
1282,    1299     n.19    (10th    Cir.    2008);    Greenfield        Mills,    Inc.     v.

Macklin, 361 F.3d 934, 961 (7th Cir. 2004)).                      “Such a rule finds

support    in     Williamson       County    itself:        if    the    only     process

guaranteed to one whose property is taken is a post-deprivation

remedy, a federal court cannot determine whether the state’s

process     is    constitutionally          deficient       until      the     owner     has

pursued    the     available       state    remedy.”        Id.   at    516     (citation

omitted).         Additionally,       this    rule     prevents     plaintiffs         from

“circumvent[ing]         the    ripeness     requirement      for      takings       claims

simply    by     attaching     a   procedural      due   process       claim    to     their

complaint.”        Bigelow v. Mich. Dep’t of Nat. Res., 970 F.2d 154,

160 (6th Cir. 1992).

     In this case, the procedural due process claim in Count II

mirrors the just compensation claim in Count I, in that both

                                            18
seek identical compensation for Clayland Farm’s deprivation of

development rights.              Thus, applying the rule discussed above, I

would hold that the exhaustion requirement governing the just

compensation          claim      in     Count      I    should      likewise      govern     the

procedural due process claim in Count II.                                Therefore, Clayland

Farm’s       non-compliance           with   the       exhaustion    requirement       renders

Count II unripe.

                                                III.

        Despite my disagreement with the majority on the above-

described points, I am happy to concur in their holding that

Counts V and VI--Clayland Farm’s state law claims--are ripe.

        I    also     agree       that       Count       IV’s     conspiracy      claim       and

Count VII’s injunctive relief claim are ripe, albeit only to the

extent that they are premised on remedying legal violations that

underlie claims that are themselves ripe.

                                                IV.

      The         majority     today     remands        to   the    district      court      just

compensation          and      procedural       due      process     claims      premised     on

alleged       government         takings       for      which      Maryland      has   had    no

opportunity to offer redress.                    In doing so, the majority leaves

the   district        court      with    the     unenviable        task     of   entertaining

claims premised on incomplete government action.                              See Williamson

Cty., 473 U.S.   at    195     (explaining,         in    the    just   compensation

context, that “the State’s action is not ‘complete’ in the sense

                                                 19
of causing a constitutional injury ‘unless or until the State

fails   to   provide    an   adequate    postdeprivation   remedy     for   the

property loss’” (quoting Hudson v. Palmer, 468 U.S. 517, 532

n.12 (1984))).         Because I cannot agree that such claims are

ripe, I respectfully dissent from the majority’s disposition of

Clayland     Farm’s   just   compensation    and   procedural   due   process

claims.




                                        20